EliteDesigns® Variable Annuity EliteDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue, Suite 641N Rye Brook, New York 10573 Supplement Dated February 21, 2012 To Current Prospectus Important Information about Alger Small Cap Growth Effective February 21, 2012,the Alger Small Cap Growth Subaccount will no longer accept new investments or additional investments from existing Contract Owners. Please Retain This Supplement For Future Reference
